DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on May 24, 2022 is acknowledged.
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The disclosure is objected to because of the following informalities: In paragraph [0001], applicant should update the status of parent application 15/807,210.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bradshaw (Abstract; Fig. 2; col. 3, lines 57-63; col. 7, lines 9-11, 21-26).
Bradshaw (Abstract; Fig. 2; col. 3, lines 57-63; col. 7, lines 9-11, 21-26) teaches the invention of instant independent claim 1, comprising a humidifying unit including a plurality of spray units (84, 86, 88), each unit including a plurality of spray nozzles, the nozzles and thus the units being individually and independently controlled by a system controller via operation of individual solenoid valves (92) associated with each of the spray nozzles (90).
With regard to instant claims 2 and 3, the plurality of spray units (84, 86, 88) each have a horizontal component and a vertical component (they are each spatially three dimensional) and each are installed within a duct (52).  Since each of the spray units of the humidifying unit have a horizontal and vertical component, they must each meet the requirement of instant claims 2 and 3 that they are configured to be installed vertically and horizontally within a duct.
With regard to instant claim 4, the spray units of Bradshaw, and their respective valve means and associated system controller are configured to spray as much or as little as desired and necessary to humidify the air stream flowing within the duct and as such the reference device is configured to allow for any water that is sprayed therefrom to evaporate prior to reaching a particular (unspecified by the claim) location in a duct.
With regard to instant claim 5, the system controller of Bradshaw is capable of opening or closing any valve (92) associated with any spray nozzle (90), at will, and thus the reference control unit must be considered to be capable of activating a first spray unit (such as 84 in Fig. 2) for a given period of time, deactivating the first spray unit and activating a second spray unit (for example 86 in Fig. 2) for a given period of time.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant is reminded to maintain a clear line of patentable distinction between instant claim 6 and any claim within a related patent or pending application filed by the applicant, which includes the subject matter of objected to dependent claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/8-13-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776